Citation Nr: 1815800	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-42 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for lung cancer, to include as a result of exposure to herbicides, asbestos, and contaminated water at Camp Lejeune.

2. Entitlement to service connection for depression, to include as a result of exposure to herbicides, asbestos, and contaminated water at Camp Lejeune, including as secondary to lung cancer.

3. Entitlement to service connection for tremors, to include as a result of exposure to herbicides, asbestos, and contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972. 

This case comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A timely notice of disagreement was received in June 2014, a statement of the case was issued in November 2014, and a VA Form 9 was received in December 2014. 

In November 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the claims folder. 

Subsequently, the Veteran provided private and VA medical records to support his claims in September 2016, June 2017, and August 2017.  See 38 C.F.R. § 20.1304(c) (2017) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the Veteran); cf. Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, P.L. 112-154 (which amends 38 U.S.C. § 7105 by adding new paragraph (e), and which permits the Board to initially review new evidence submitted with or after a Substantive Appeal filed on or after February 2, 2013).  The Board will consider all relevant evidence in the adjudication of the appeal.

The record in this matter consists solely of electronic claims files and has been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for tremors, to include as a result of exposure to herbicides, asbestos, and contaminated water at Camp Lejeune is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was exposed to asbestos in service.

2. The Veteran was exposed to contaminated water at Camp Lejeune.

3. The Veteran's lung cancer is not related to his service, to include exposure to asbestos and contaminated water at Camp Lejeune.

4. The Veteran's depression is not related to his service, to include exposure to asbestos and contaminated water at Camp Lejeune, and is not secondary to any service-connected disabilities.


CONCLUSION OF LAW

1. The criteria for service connection for lung cancer have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for depression have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an April 2013 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

The Veteran has been provided with VA examination reports that have addressed the contended causal relationship between his lung cancer and active service.  38 U.S.C. §5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record regarding the Veteran's lung cancer is adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§3.326, 3.327, 4.2.

VA need not conduct an examination with respect to the claim for entitlement to service connection for depression because the information and evidence of record contains sufficient competent evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records are silent for any symptoms of or treatment for depression.  Additionally, there is no evidence that suggests a causal link between the Veteran's depression and any incident of active duty.  Therefore, there is no duty to provide an examination or a medical opinion in regards to the Veteran's claim for entitlement to service connection for depression.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

In order to establish service connection for a disability on a secondary basis, there must be (1) medical evidence a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection, or link between, the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With respect to persons who resided or worked at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987, such as the Veteran in this case, the VA has acknowledged that they were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.

In 2008, the National Academy of Sciences' National Research Council (NRC) and the Agency for Toxic Substances and Disease Registry (ATSDR) undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in reconstructing past events and determining the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on the analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  

The NRC analysis utilized categories of potential disease "health outcomes". The categories included (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association. NRC determined that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants. However, 14 diseases were placed into the category of limited/suggestive evidence of an association, and a number of diseases were identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists. 

NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myelodysplastic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects.  Manifestation of any of those diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.  Although VA now has certain presumptive diseases linked to exposure to the water at Camp Lejeune, lung cancer is not included in the presumptive list.  38 C.F.R. § 3.309(f).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

As an initial matter, the Board notes that as the Veteran's military records confirm that he served in Camp Lejeune during the period of potential exposure, VA has determined that the record establishes that the Veteran may have been exposed to contaminated drinking water.

Additionally, the Veteran was a combat engineer in the Marines, and military personnel sheets list some duty status for the Veteran onboard ship.  The VA has found that his job would have been minimal to asbestos exposure, but exposure to asbestos is still established.

In regards to the Veteran's claim that he was exposed to Agent Orange, the VA provided a formal finding in January 2014 that there was a lack of information to verify that the Veteran meets the criteria for presumptive or factual exposure to Agent Orange.

The Veteran's service treatment records are absent for any complaints or symptoms of lung disease or depression.  The Veteran's entrance examination in July 1968, replacement examination in May 1969 and separation examination in August 1972 all show "Normal" results for "Lungs and Chest," and "Psychiatric."

The Veteran's post-service treatment records include private treatment records that show a diagnosis for stage 1 left sided lung cancer and a left lower lobectomy in April 2006.  The Veteran had a right middle lobectomy in December 2006 for two separate T1 tumors.  In July 2010, the Veteran was diagnosed with stage 1 adenocarcinoma of the right lower lobe.  The post-service treatment records have multiple visitations for follow-ups regarding the Veteran's lung cancer.  See private treatment records from April 2006 through March 2015.

Private treatment records from January 2013 show that the Veteran was seen for a lung cancer follow-up appointment, and the private examiner noted that the Veteran reported being exposed to PCE, TCE, toluene, as well as a couple of other toxic agents while in service.  The examiner added that he was not sure if this has any significance on the multifocality and high frequency of malignancies in this patient.

In March 2014, a VA examiner opined that the Veteran's diagnosis of adenocarcinoma of the lung is less likely as not caused by or a result of the Veteran's exposure to CLCLW.  The VA examiner noted that cigarette smoking is the predominant cause of lung cancer, including adenocarcinoma of the lung, and is the leading worldwide cause of cancer death.  The examiner noted a study using the Colorado Central Cancer Registry from 1979-1982.  Risk estimates for lung adenocarcinoma associated with cigarette smoking were significantly elevated for both males and females, increasing in a dose dependent fashion.  She added that the Veteran was diagnosed with adenocarcinoma of the lung in April 2006 and he had a past history of tobacco use, smoking one pack per day for 30 years.  The Veteran quit smoking in February 2006.

VA treatment records show that in June 2014, the Veteran tested positive for a depression screen.

The Veteran was provided with a VA respiratory conditions examination in November 2014.  The VA examiner noted a diagnosis of benign or malignant neoplasm or metastases of the respiratory system.  The examiner opined that the Veteran's lung cancer is less likely than not caused by his in-service asbestos exposure.  He noted that the VA has recognized that this Veteran was exposed to asbestos and contaminated water in Camp Lejeune, for a total of about 32 months altogether.  The examiner also noted that there was exposure to defoliants during duty in Latin America.  He added that the Veteran also has a history of over thirty pack years of cigarette smoking; he stopped in 2004 and has not smoked since.  Current medical thinking is that exposure to tobacco smoke is by far and large the most common cause of or contributor to the development of cancer in the lung.  The examiner added that the possibility that these other lesser exposures played a role cannot be completely ruled out, but is it the opinion of the examiner that it is much more likely that the cause of his lung cancer is tobacco smoke, and not exposure to asbestos, chemicals in Camp Lejeune water, or defoliants.

The Veteran submitted a private doctor's opinion in June 2015 regarding his lung cancer.  The private doctor noted that the Veteran has been under his care for multiple lung cancers.  He was formerly stationed at Camp Lejeune during the period when ground and drinking water was potentially contaminated with carcinogenic chemicals.  The private doctor stated that it is his medical opinion that the Veteran's cancers may have been related to this exposure.

The Veteran was treated at a VA mental health center in August 2016 for symptoms of depression.  The Veteran reported feeling "down" and anxious with low motivation.  He was diagnosed with major depressive disorder and stressor-related disorder.

Lung Cancer Analysis

The Veteran contends that his lung cancer was caused by his time in service.  He alleges that his exposure to herbicides, asbestos, and contaminated water in Camp Lejeune are the cause of his current lung cancer diagnosis.

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for lung cancer, to include as a result of exposure to herbicides, asbestos, and contaminated water at Camp Lejeune.

As an initial matter, the Board notes that the Veteran has been diagnosed with lung cancer.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service.  If so, evidence of a nexus between the claimed in-service disease or injury and the present disability is required for the establishment of service connection.

Lung cancer is not one of the presumptive diseases found by the VA to be linked to water exposure at Camp Lejeune.  The NRC found a limited/suggestive evidence of an association between lung cancer and the contaminants in the water supply in Camp Lejeune.  

The Board acknowledges the private positive nexus opinion submitted by the Veteran in June 2015.  However, the Board finds the VA medical opinions from March 2014 and November 2014 to be more probative in this case.  The VA examiners opined that the Veteran's lung cancer is less likely than not related to his asbestos exposure, contaminated water at Camp Lejeune, or exposure to defoliants in Latin America. Both VA examiners thoroughly reviewed the Veteran's record and provided adequate rationales to their conclusions.  Both examiners attributed the Veteran's lung cancer to his 30 year history of cigarette smoking.  Although the November 2014 VA examiner noted that he could not rule out the other lesser exposures, he opined that the lung cancer was much more likely the result of tobacco smoke.  On the other hand, the private opinion from June 2015 was not supported by an adequate rationale, and there is no indication that the private doctor considered or addressed the Veteran's longstanding history of smoking, or that his opinion was any other than speculative in nature.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's lung cancer and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for lung cancer must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Depression Analysis

The Veteran contends that his depression was caused by his time in service.  He alleges that his exposure to herbicides, asbestos, and contaminated water in Camp Lejeune are the cause of his current depression.  In the alternative, he has stated that his depression is secondary to his lung cancer diagnosis.

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for depression, to include as a result of exposure to herbicides, asbestos, and contaminated water at Camp Lejeune.

Depression is not one of the presumptive diseases found by the VA to be linked to water exposure at Camp Lejeune.  The NRC found a limited/suggestive evidence of an association neurobehavioral effects and the contaminants in the water supply in Camp Lejeune.  However, depression is not a neurobehavioral effect so there is no plausible scientific evidence to support a causal link to exposure to contaminated water at Camp Lejeune.  

As an initial matter, the Board notes that the Veteran has been diagnosed with depression.   As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, or caused by a service-connected disability.  If so, evidence of a nexus between the claimed in-service disease or injury and the present disability, or evidence of a nexus between the service-connected disability and the present disability is required for the establishment of service connection.

The Veteran's service-treatment records are negative for any complaints or symptoms of depression.

The Veteran's post-service treatment records are silent for any symptoms of depression until June 2014, over 40 years after the Veteran's separation from active duty.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's assertion that he suffers from depression as a result of his service is not supported by the record.  As noted above, the Veteran's service treatment records are silent for any complaints of a psychiatric condition.  Additionally, there are no medical records post-service showing evidence of a depression until June 2014, over 40 years after the Veteran's separation from active duty.

Finally, there is no persuasive medical evidence linking the Veteran's depression to his exposure to asbestos, contaminated water at Camp Lejeune, or claimed exposure to herbicides.  The Board has found no evidence of continuity of depression from service and ever since service.  There is also no persuasive medical evidence in the record that otherwise links the Veteran's depression to the Veteran's active military service or shows that the disease manifested to a compensable degree within a year of separation from military service.  Rather, the Veteran's claim for service connection consists of his own assertion that his depression is related to his military service.  The Veteran is competent to report on symptoms that are within the realm of his personal experience.  See 38 C.F.R. § 3.159; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the etiology of his depression is a medically complex question.  The Veteran has not shown that he is qualified through education, training, or experience to offer a nexus opinion on a complex medical condition.  Accordingly, he is not competent to offer an opinion as to its etiology and his opinion in this regard cannot be ascribed probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In regards to the Veteran's claim for secondary service connection to his lung cancer, the Veteran's lung cancer is not service-connected.  Accordingly, service connection for depression as secondary to lung cancer is denied.

The preponderance of the evidence is against the claim for service connection for the Veteran's depression and the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for lung cancer, to include as a result of exposure to herbicides, asbestos, and contaminated water at Camp Lejeune is denied.

Entitlement to service connection for depression, to include as a result of exposure to herbicides, asbestos, and contaminated water at Camp Lejeune, including as secondary to lung cancer is denied.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for entitlement to service connection for tremors, to include as a result of exposure to herbicides, asbestos, and contaminated water at Camp Lejeune.

The Veteran contends that his tremors are a result of coming into contact with herbicides when he was working in the jungles of South America.  He also contends that his in-service asbestos exposure and his in-service exposure to contaminated water at Camp Lejeune has caused his condition.

The Veteran submitted VA treatment records from June 2015 that show he was treated for tremors that have mixed features of ET and Parkinsonism.  The VA examiner noted that she interviewed the Veteran and opined that the environmental exposure that this patient was exposed to can account for several of his medical conditions including tremor/EPS.  

Although the above mentioned VA opinion contains a link between the Veteran's tremors and his exposure to contaminated water at Camp Lejeune, it is not supported by an adequate rationale.  As such, the Board is of the opinion that a VA medical examination is needed in order to determine the nature and etiology of the Veteran's tremors.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his tremors.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.

The examiner should address the following:

a) Please identify whether or not the Veteran has a diagnosis for Parkinson's disease.

b) Please identify the likely cause of the Veteran's tremors.  Specifically, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from tremors that began in (or is otherwise related to) the Veteran's military service?

In responding, the examiner is asked to specifically consider the Veteran's exposure to asbestos while in service and exposure to contaminated water at Camp Lejeune.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.

2. Thereafter, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the Veteran's claim for entitlement to service connection for tremors, to include as a result of exposure to herbicides, asbestos, and contaminated water at Camp Lejeune.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


